                                                                                                  \
Case 2:19-cv-02769-SHL-TLP Document 1 Filed 11/08/19 Page 1 of 6                PageID 1




             IN THE UNITED STATE DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


  Shelbv Countv Democratic Partv                                           PLAINTIFF

  Marek for Memphis                                  Civil/ Action No.
  vs

  Gregg Grant Ind. - Greater Memphis Democratic Club                          DEFENDANT

  M LaTrov Alexandria-Williams Ind. - Shelbv Countv Democratic Club



                             NOTICE OF REMOVAL


  Pursuant to 28 U.S.C section 1446(a), Defendant M. LaTroy Alexandria-Williams (the
  "Defendant") , files this notice for the removal of this action from the Chancery Court of
  Shelby County , Tennessee for the Thirtieth judicial district at Memphis . The Defendant
  submits this notice in support of removal. Removal Is based on jurisdiction conferred by
  28US.C. Section 1332 because there Is complete diversity among the parties and the amount
  in controversy Is more than $75,000.00, exclusive of interest and costs. The Defendant
  respectfully shows as follows:

       • On or about September 26, 2019. Plaintiff, Shelbv Countv Democratic
          Party, Marek for Memphis, file petition to seek permanent Injunction declaratory
          relief. "Complaint) bearing case No Ch-19-1370-3 in the Chancery Court of Shelby
          County, Tennessee for the Thirtieth Judicial District at Memphis( the ustate Court
          Action") A true and correct copy of the Complaint and other pleadings from the State
          Court on is Action attached here to Exhibit u A".

       The allegations in the complaint relate, 6000 Popular Ave Suite 150 Memphis Tennessee
       38119{ Attorney of the plaintiff. See Exhibit A, complaint at pp. 6-7 Prayer for Relief.

           FACT
 Case 2:19-cv-02769-SHL-TLP Document 1 Filed 11/08/19 Page 2 of 6   PageID 2




FEDERAL COURT OF TENNSEE




SHELBY COUNTY DEMOCRATIC

MAREK FOR MEMPHIS

PLAINTIFF

vs.
DEFENDANT

M.LATROY ALEXANDRIA WILLIAMS INDIVIDUALLY & D/B/A

NATIONAL DEMOCRATIC PARTY OF THE USA,INC.

SHELBY COUNTY DEMOCRATIC CLUB (SCDC), D/B/A

SHELBY COUNTY DEMOCRATIC PARTY, INC &

GREGG GRANT MEMPHIS DEMOCRATIC CLUB



      MOTION FOR COUNTER LAW SUIT 666 MILLION & 50 CENT

AND THE FAKE SHELBY COUNTY DEMOCRATIC PARTY RETURN BACK TO IT'S
ORIGINAL WHEN WE WERE LIDIGEMENT.

VIOLATION CIVIL RIGHTS ,VIOLATION OF VOTER RIGHT, BRIVRY, ABUSE OF
POWER OBSTRUCTION OF JUSTICE, INTERFERIG •

TO THE HONORABLE JUDGES OF THE FEDERAL COURT OF SHELBY COUNTY
TENNESSEE:
  Case 2:19-cv-02769-SHL-TLP Document 1 Filed 11/08/19 Page 3 of 6           PageID 3



We the Defendants, hereby pray that the Court Dismiss the above caption case
based on the following facts: and proscute every individual to the full extent
and award M.LaTroy Alexandria and family a total of 666 million and 50 cent.
Race judicata.

                            1. STANDING


It is the position of the Defendants that the Shelby County Democratic Marek
for Memphis petitioner in the above case , and Congress Steve Cohen,
individually, has no legal standing to bring forth this lawsuit under Tennessee
Law. The premises of the petitioner lawsuit is that the Democratic National
Committee, the Tennessee Democratic Party, and the Shelby County Democrats
have a property right in both the name and the logo; and there is an inherent
right for these recognized political organizations to be protected from
predators seeking to mislead the public into thinking that actions taken by the
Defendant Respondent are in fact the actions of these official organizations. It is
our position that if this was true ad in fact their positions that one of all of these
organizations should have filed said lawsuit and NOT The Fake Shelby County
Democratic is a Fake Marek For Memphis.

                      1. MISREPRESENTATION TO THE COURT



It is the position of the defendants that John Marek fake Shelby County
Democratic Party. Congress Steve Cohen, individually, has use the court for the
Congressman's personal political gain. The Congressman Steve Cohen received
and accepted the endorsements from the above , Defendants for the
Congressman's re-election bid of 2012 (see attached Shelby County Democratic
Club Ballot. The endorsement of Congressman Cohen included printed ballots
two mass mail outs ( early voting and election day ), poll workers for both early
voting and election day, radio ads. The Memphis Democratic Club also endorsed
Congress Cohen in his re-election bid of 2010. The action brought by the John
Marek Marek for Memphis and the Fake Shelby County Democratic Party in
  Case 2:19-cv-02769-SHL-TLP Document 1 Filed 11/08/19 Page 4 of 6          PageID 4



the above caption is solely based on the fact that these organizations endorsed
Attorney Rickey E. Wilkins in the 9th Congressional Race These action was
bought by the fact that they endorse Willie Herenton , Joe Brown, M. LaTroy
Williams, Myron Lawyer , John Marrett, However we did endorse Myron
Lawyer and John Marrett on some of the Democratic Ballots that is own by the
Shelby County Democratic Club and the National Democratic Club of the USA.

             3.FIRST AMENDMENT OF THE CONSTITUTION

It is the position of the Defendants the relief the petitioner is seeking is in
totally violation of the US Constitution-First Amendment Right to free speech •
The above organizations are duly chartered by the State of Tennessee and have
been recognized and accepted by the Shelby County Democratic Party as an
affiliated club with the rights to appoint members of said clubs to serve on the
Shelby County Democratic Party Committee (see attached organizations letter
of appointments addressed to Chairman Bryan Carson ) and the Shelby County
Democratic Party 2013 Holiday Celebration Invitation showing all recognized
Democratic Clubs including the Defendant organization . It is also the
Dedendants position that the Democratic Party of Tennessee and the Shelby
Democratic Party of Tennessee and the Shelby County Democratic Party has not
deemed it Club names. Defendant Party did not print ballots for the 2011 City
Election and the General Election for August 2012. Instead, the party yield to the
Shelby County Democratic Club for the printing and distribution of the "official
Ballot'' (See attached letter from SCDP Chairman Van Turner, Jr.)



WHEREFORE, PREMISES CONSIDERED, DEFENDANTS PRAY that:

Case # 10-1354-1

   1. The court grant a full dismissal of the law suit September 9,2010.
   2. That the Court lift the temporary restraining order against the
      defendants.
Case 2:19-cv-02769-SHL-TLP Document 1 Filed 11/08/19 Page 5 of 6       PageID 5



 3. That the Petitioner pay the defendants legal expenses relating to said
    case.
 4. Any and all general relief for the defendants that the court see necessary.
 5. Again that the Court granted full dismissal of the lawsuit file by Steve
    Cohen September 25,2014- CT 003348-14
 6. Again in January 27,2017.
   Case 2:19-cv-02769-SHL-TLP Document 1 Filed 11/08/19 Page 6 of 6                           PageID 6


         Channel 5,100,0000-mlllion, flyers (50,0000-mllllon Dalley news $10,00000 milnom
         , JACKSON BAKER 10,00000. MIUION, MARY MANONI 25,00000-MILLION VAN
         TURNER 5,MIUION ALL MEMBERS VOTE AGAINST ME M. LATROY WIL(IAMS
         BEING REMOVE FROM BALLOT lN 2018 . 2,00000-MILUON and all others
         surrogates TO PAY          ONE MILLION EACH, AND DAVE CAMEBRON,
         15,00000.MILLION.
                                                                                                                      \
          and That All lawyers never practice law again in the State Of Tennessee.
                                                                                                                      \


                                                                                                                      I
         All Political candidates who were a part of this scheme resign from there, position.
         And received no less than (lO)ten yrs. and no more than SO years In prison AND A
         FINE OF 5,00000-MILLION. All Corporation to pay 100 million each, Commercial
         Appeal to pay 150 million, Steve Cohen to pay 50 million JOHN MAREK
         12,00000.MILLION. Total of 666 million dollars and 50 cent, plus Jail time.                                  \
          THEREFORE I PRAY THAT THIS c ~ ' g - 1 v D SCHEME BE PUNISH TO THE
         FULUST EXTENSE AND AWARD MLATROY WILLIAMS AND FAMILY A TOTAL NOT
         LESS THAN 666,00000.-MILLION 50 CENT




                                                                   -:.h- !LQ ~ S, f: t'lAfrlQ r      :tt •·p.f1:J._
         MARION LATROY A-WIUIAMS SR.
                                                                      ~ (l_~,l;Lc_,
         ~':;o C.o,,-,,ne«:l« \         ?°'rk4                        l.,ooo ?f In,- (tuen.<l e... .'.'1.<;+e. 1.5
          (f\Gcrn~,,,      T;.(, ?,'6t(<..,                            IV\eJn0-'i,'=> liCf. 'S~i(9
                                                                      T.i~e ·, 9,v\-15b -\,,00
                                                                       -tZ,.c..s,<t '- '. ~o( -16'1 • l !L"i (.,


                                              CONCLUSION

        For the reasons described above, Defendant respectfully requests this Court take

jurisdiction over th!s matter and proceed as if it had been originally filed herein.




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document has been mailed

by U.S. Mail, first class, postage prepaid, and emailed to the following:
